PEARSON, Judge
(dissenting).
I agree that the language of Graves v. Iowa Mutual Insurance Company, 132 So.2d 393 (Fla.1961), appears to be controlling, however, the factual situation there, in one important respect, is different from the present case.
In Graves, the insured was depending upon continued coverage and, therefore, the notice of cancellation was necessary in order to enable the insured the opportunity to obtain insurance elsewhere before being subjected to risk without protection. In the present case, however, such necessity did not arise. The loss that occurred was well in excess of thirty days after the notice that the insurance would be terminated, and the termination itself was due entirely to the insured’s own delinquency in premiums. Therefore, we are presented here with a case distinguishable from the Graves case, where the insured did nothing to contribute to the termination of coverage.
Accordingly, I would hold that the Graves case is not controlling here.